Exhibit 10.4.1

 

PROPERTY ACQUISITION AGREEMENT

 

THIS PROPERTY ACQUISITION AGREEMENT (this “Agreement”) is entered into as of the
11th day of February, 2005, by and between Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Acquisitions”), Inland Western Retail Real
Estate Trust, Inc., a Maryland corporation (the “Company”) and Inland Western
Retail Real Estate Advisory Services, Inc., an Illinois corporation (the
“Advisor”). Acquisitions and the Company and the Advisor are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company is in the business, among other things, of acquiring and
managing real estate assets, primarily multi-tenant properties improved for use
as retail establishments or improved for use as multi-family and/or office
facilities that also provide retail services and single-tenant retail or
commercial properties, located mainly in the western United States;

 

WHEREAS, Acquisitions is an indirect wholly-owned subsidiary of The Inland
Group, Inc., an Illinois corporation (“The Inland Group”);

 

WHEREAS, Robert D. Parks is an affiliated director of the Company;

 

WHEREAS, Mr. Cosenza is an officer and director of Acquisitions and a
stockholder and director of The Inland Group;

 

WHEREAS, Mr. Parks is also a stockholder and director of The Inland Group;

 

WHEREAS, Acquisitions is in the business of acquiring and assisting certain
third parties in acquiring properties such as the Subject Properties;

 

WHEREAS, Acquisitions is willing to grant the Company an exclusive right of
first refusal to acquire each and every Subject Property identified by
Acquisitions;

 

WHEREAS, the Parties have previously entered into a Property Acquisition Service
Agreement dated as of the 18th day of September, 2003 and now wish to terminate
that agreement and enter into this Agreement;

 

WHEREAS, the Advisor and the Company arc parties to a certain advisory agreement
(the “Advisory Agreement”), dated the date hereof; and

 

WHEREAS, under the terms of the Advisory Agreement, the Advisor generally has
responsibility for the day-to-day operations of the Company, administers the
Company’s bookkeeping and accounting functions, serves as the Company’s
consultant in connection with policy decisions to be made by the directors of
the Company (the “Directors”), manages or

 

--------------------------------------------------------------------------------


 

causes to be managed by another party the Company’s properties and renders other
services as the Directors deem appropriate; the Advisor is subject to the
supervision of the Directors and has only such functions as are delegated to it
by the Directors; and

 

WHEREAS, the Company, the Advisor and Acquisitions are all affiliates; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and in consideration of the expense reimbursement provisions set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.                                       Incorporation of Recitals. By this
reference, the recitals set forth above are hereby incorporated into this
Agreement as if fully set forth herein.

 

2.                                       Definitions. The following capitalized
terms used in this Agreement shall have the following meanings:

 

(a)                                  “Market Area” shall mean the geographic
area located west of the Mississippi River in the continental United States but
excluding that portion of such geographic area located within a four hundred
(400) mile radius of Oak Brook, Illinois.

 

(b)                                 “Retail Facility” shall mean real estate
improved for use as a multi-tenant shopping center with gross leasable retail
area of not less than 50,000 square feet and not more than 300,000 square feet.

 

(c)                                  “Mixed-Use Property” shall mean real
estate, other than a Retail Facility or a Single-User Property, improved for use
as a combination of two or more of (a) multi-family use, (b) office use, and (c)
retail facility use, provided such real estate contains gross leasable retail
area of not less than 50,000 square feet and not more than 300,000 square feet.

 

(d)                                 “Single-User Property” shall mean real
estate improved for use as a single-tenant retail or commercial property.

 

(e)                                  “Subject Property” shall mean any Retail
Facility, Mixed-Use Property or Single-User Property identified by Acquisitions
and located within the Market Area.

 

3.                                       Right of First Refusal. For and during
the term of this Agreement, Acquisitions hereby grants to the Company an
exclusive right of first refusal to acquire each and every Subject Property
identified by Acquisitions, and, until the occurrence of a Right of First
Refusal Termination Event (hereinafter defined) with respect to an applicable
Subject Property, Acquisitions covenants and agrees that it shall not (a)
present or offer for sale such Subject Property to, (b) forward any information
regarding the potential acquisition of such Subject Property to, or (c) pursue
the acquisition of any such Subject Property on behalf or for the benefit of,
any of its clients other than the Company. Notwithstanding the foregoing, the
right of first refusal set forth in this Section 3 shall not apply to either (i)
the Acquisition of an Operating Company (hereinafter defined), regardless of
whether the Operating Company owns, directly or indirectly, a Subject Property,
or (ii) the acquisition (in a manner described in clause (i), (ii) or (iii) of
the definition of “Acquisition of an Operating Company” below) of any entity
that owns, directly or indirectly, in addition to Subject Properties, other real
estate located outside the

 

2

--------------------------------------------------------------------------------


 

Market Area. Upon Acquisitions’ identification of a Subject Property,
Acquisitions shall deliver to the Company written notice (in form and substance
attached hereto as Exhibit A, each a “Property Notice”) that Acquisitions has
identified, or entered into a letter of intent or acquisition agreement with
respect to, the applicable Subject Property. The Company shall have ten (10)
business days after the date of its receipt of a Property Notice (the “Notice
Period”) to inform Acquisitions in writing (a “Company Notice”) whether the
Company has elected to pursue the acquisition of the applicable Subject
Property. Upon the occurrence of a Right of First Refusal Termination Event, the
Company shall be deemed to have waived any and all rights under this Section 3
to acquire the Subject Property, including any corporate opportunity with
respect to the particular Subject Property. In the event that the right of first
refusal contained in this Section 3 shall not apply as provided in clause (ii)
above, then Acquisitions shall determine, in good faith, an equitable manner for
addressing any potential corporate opportunity issues that may arise with
respect to the Subject Properties owned by the acquired entity. Except as
provided above, Acquisitions will not grant a right of first refusal to any
other person or entity (or Subject Properties owned by such entity) that are
excluded as a result of clause (ii) above from the right of first refusal
contained in Section 3. The Company shall upon request provide Acquisitions with
reasonable evidence (i.e., a resolution adopted by the Board of Directors of the
Company) setting forth the authority of certain officers of the Company to make
decisions in regards to responding to Property Notices and the acquisition of
Subject Properties. If the Company delivers to Acquisitions a Company Notice
pursuant to which the Company elects to pursue the acquisition of a Subject
Property, but thereafter the Company determines not to pursue such acquisition,
then the Company shall deliver to Acquisitions written notice of same (each, a
“Property Termination Notice”).

 

The Company’s election, whether in response to or at any time after its receipt
of a Property Notice, not to pursue the acquisition of a particular Subject
Property shall not affect or impair any of the Company’s rights set forth in
this Agreement with respect to any other Subject Property or other property that
could thereafter constitute a Subject Property.

 

For the purposes hereof, the term “Right of First Refusal Termination Event”
shall mean the first to occur of (i) the Company’s failure to deliver to
Acquisitions a Company Notice prior to the expiration of the Notice Period, (ii)
the Company’s delivery to Acquisitions of a Company Notice pursuant to which the
Company elects not to pursue the acquisition of a Subject Property, and (iii) at
any time after the expiration of the Notice Period, the Company’s delivery to
Acquisitions of a Property Termination Notice or the Company’s failure to
diligently pursue the acquisition of a Subject Property.

 

For the purposes hereof, the term “Acquisition of an Operating Company” shall
mean the acquisition of an Operating Company (hereinafter defined) (i) by
purchasing stock or other equity interest in the entity or by merger or other
business combination or reorganization, or tender offer, (ii) by acquisition of
all or substantially all of an Operating Company’s assets (provided that the
excluded assets do not comprise all or substantially all of such Operating
Company’s non-real property or other non-real estate assets), or (iii) by
obtaining management control of such Operating Company, through its board of
directors or other comparable management position, such as, without limitation,
managing general partner or managing member.

 

3

--------------------------------------------------------------------------------


 

For the purposes hereof, the term “Operating Company” shall mean (a) any entity
that has equity securities registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or files
periodic reports under Sections 13 or 15(d) of the Exchange Act, or (b) any
entity that, cither itself or through its subsidiaries:

 

(a)                                  Owns and operates interests in real estate
on a going concern basis rather than as a conduit vehicle for investors to
participate in the ownership of assets for a limited period of time;

 

(b)                                 Has a policy or purpose of reinvesting sale,
financing or refinancing proceeds or cash from operations;

 

(c)                                  Has its own directors, managers or managing
general partners, as applicable; and

 

(d)                                 Either (i) has its own officers and
employees that, on a daily basis, actively operate such entity and its
subsidiaries and businesses, or (ii) has retained the services of an affiliate
or sponsor of, or advisor to, such entity to, on a daily basis, actively operate
such entity and its subsidiaries and businesses.

 

To the extent possible, the resolution of conflicting investment opportunities
between the Company and other investment entities advised or managed by the
Advisor and its affiliates shall be resolved by giving priority to the Company,
provided that the Proposed Property meets the acquisition criteria of the
Company. The Company shall have the first opportunity to purchase such Proposed
Property placed under contract by Acquisitions, the Advisor or its affiliates,
provided the Company is able to close the purchase of the Proposed Property
within 60 days.

 

4.                                       Acquisition Agreements. Acquisitions
may, from time to time, enter into a letter of intent or other acquisition
agreement with respect to a Subject Property in its own name to facilitate,
among other things, the offer to, and possible purchase by, the Company of the
applicable Subject Property. In any such case, if the Company exercises its
right of first refusal with respect to and elects to pursue the acquisition of
an applicable Subject Property, and the Company is willing to enter into an
agreement to acquire such Subject Property, then, upon the Company’s request,
Acquisitions shall assign the letter of intent or other acquisition agreement to
the Company or its designee.

 

5.                                       Compensation. Acquisitions shall be
paid for services rendered by Acquisitions under this Agreement as follows:

 

(a)                                  the Company shall reimburse Acquisitions in
full for all Acquisition Expenses (as defined below) incurred by Acquisitions on
behalf of the Company in connection with its performance of its duties under
this Agreement; provided, however, the total of all Acquisition Expenses paid by
the Company in connection with the purchase of a Subject Property by the Company
may not exceed an amount equal to [3%] of the Contract Price for the Property
(as defined below);

 

(b)                                 “Acquisition Expenses” means expenses
related to the selection, evaluation and acquisition of, and investment in,
properties, whether or not acquired or made,

 

4

--------------------------------------------------------------------------------


 

including but not limited to legal fees and expenses, travel and communications
expenses, cost of appraisals and surveys, nonrefundable option payments on
property not acquired, accounting fees and expenses, computer use related
expenses, architectural and engineering reports, environmental and asbestos
audits, title insurance and escrow fees, loan fees or points or any fee of a
similar nature, however designated, and personnel and miscellaneous expenses
related to the selection and acquisition of properties; and

 

(c)                                  “Contract Price for the Property” means the
amount actually paid or allocated to the purchase of a Subject Property
exclusive of Acquisition Expenses.

 

6.                                       No Partnership or Joint Venture. The
Parties to this Agreement are independent contractors. Nothing in this Agreement
is intended or shall be deemed to constitute a partnership, agency, franchise or
joint venture relationship between the Parties.

 

7.                                       Term; Termination of Agreement. This
term of this Agreement shall commence on the date hereof and shall continue
until the earlier to occur of (a) five (5) years after the date of this
Agreement, and (b) the occurrence of a Change in Control. For purposes of this
Section 7, the term “Change in Control” shall mean:

 

(a)                                  Any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company to any person or group of related persons for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended;
provided, however, that any sale, lease, exchange or transfer to (including,
without limitation, any merger or other business combination with or into) any
of the following shall not constitute a Change of Control: (i) any affiliate
controlled by the Company, (ii) Inland Real Estate Corporation, (iii) Inland
Retail Real Estate Trust, Inc., (iv) Inland American Real Estate Trust, Inc.,
(v) The Inland Group, Inc., or (vi) any affiliate controlled by any of the
persons or entities listed in clauses (i) through (v) above (all of the persons
and entities described in clauses (i) through (vi) above to be hereinafter
sometimes referred to as the “Inland Companies”);

 

(b)                                 The approval by the holders of the
outstanding shares of the Company of any plan or proposal for the liquidation or
dissolution of the Company;

 

(c)                                  Any person or group of related persons for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(other than any one or more of the Inland Companies) shall become the owner,
directly or indirectly, beneficially or of record, of shares of the Company
representing more than twenty-five percent (25%) of the aggregate ordinary
voting power represented by the issued and outstanding common shares of the
Company; or

 

(d)                                 Following any change in the composition of
the board of directors of the Company, a majority of the board of directors of
the Company arc not a combination of either (i) members of the board of
directors of the Company as of the date hereof, or (ii) members of the board of
directors of the Company whose nomination for election or election to the board
of directors of the Company has been recommended, approved or ratified by at
least eighty percent (80%) of the board of directors of the Company then in
office who were either members of the board of directors of the Company as of
the date

 

5

--------------------------------------------------------------------------------


 

hereof or whose election as a member of the board of directors of the Company
was previously so approved pursuant to this clause (ii), or (iii) members of the
board of directors of the Company who have been elected pursuant to a proxy
consent solicitation other than in connection with a business combination
transaction that would otherwise result in a “Change in Control” under clauses
(a) or (c) above.

 

8.                                       Business Combination Of Either Company
And Its Advisor. From and after September 15, 2008, the Company shall have the
right, but not the obligation, to acquire the entire business, affairs,
operations and assets of the Advisor (collectively, the “Advisory’s Business”)
in whatever form agreed upon between the Company and the Advisor (a “Business
Combination”), as set forth in writing between them (“Merger Agreement”). If the
Company desires to acquire the Advisor’s Business in a Business Combination, the
Company shall send a written notice to the Advisor to that effect (“Election
Notice”). Any agreement with respect to a Business Combination shall contain
provisions providing for: (i) the termination of this Agreement and all Advisory
Agreements entered into pursuant hereto and the release or waiver of all fees
payable by the Company to the Advisor under the Advisory Agreements (except for
the payment of fees due and payable under the Advisory Agreements for services
rendered by the Advisor up to and until the consummation of the Business
Combination); and (ii) the issuance of a certain number of shares of common
stock of the Company as determined below (the “Shares”) to be issued to the
Advisor, or its stockholders, members or other equity holders, as the case may
be, in connection with the Business Combination. The Advisor represents to the
Company that the Advisor has obtained the consent of its board of directors and
its shareholders to a Business Combination with the Company and that Advisor
will obtain similar consents from any future shareholders, members or other
equity holders of the Advisor.

 

The number of Shares to be issued by the Company to the Advisor or its
shareholders, members or other equity holders as the case may be, shall be
determined as follows: The net income of the Advisor for the calendar month
immediately preceding the month in which the Merger Agreement is executed, as
determined by an independent audit conducted in accordance with generally
accepted auditing standards, shall be annualized (the “Annual Net Income”). The
Annual Net Income shall then be multiplied by ninety percent (90%) and then
divided by the “Funds from Operations per Weighted Average Share” of the
Company. “Funds from Operations per Weighted Average Share” shall be equal to
the annualized Funds from Operations, on the basis of four (4) times the Funds
from Operations for the fiscal quarter immediately preceding the month in which
the Merger Agreement is executed, per weighted average Share of the Company for
such quarter as stated in the quarterly report on Form 10-Q of the Company given
to its shareholders for such quarter. The resulting quotient shall constitute
the number of Shares to be issued by the Company to the Advisor or its
shareholders, members or other equity holders as the case may be, with delivery
thereof and the closing of the Business Combination to occur within ninety (90)
days after the date the Election Notice is given to Advisor. Any such
transaction will occur, if at all, only if the Board of Directors of the Company
obtains a fairness opinion from an investment banking or valuation firm to the
effect that the consideration to be paid for the Business Combination is fair,
from a financial point of view, to the Company.

 

9.                                       Assignments. This Agreement may not be
assigned except with the written consent of each Party hereto, except in the
case of assignment by a Party to a corporation, trust or

 

6

--------------------------------------------------------------------------------


 

other organization which is a successor to such Party. Any assignment of this
Agreement shall bind the assignee hereunder in the same manner as the assignor
is bound hereunder.

 

10.                                 Amendments. This Agreement shall not be
amended, changed, modified, terminated or discharged in whole or in part except
by an instrument in writing signed by each Party hereto or their respective
successors or assigns.

 

11.                                 Successors and Assigns. This Agreement shall
bind any successors or assigns of the Parties hereto as herein provided.

 

12.                               Governing Law. The provisions of this
Agreement shall be governed, construed and interpreted in accordance with the
internal laws of the State of Illinois.

 

13.                               Notices. All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered: (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder, in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

If to Acquisition or the Advisor:

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Phone: (630) 218-8000

Fax: (630) 218-4935

Attn: G. Joseph Cosenza (in the case of Acquisition)
Brenda Gujral (in the case of the Advisor)

 

with a copy to :

 

The Inland Real Estate Group, Inc.

2901 Butter field Road

Oak Brook, Illinois 60523

Attn: Robert H. Baum, General Counsel

 

If to the Company:

Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Steven P. Grimes

Phone: (630) 645-7241

Fax: (630) 218-4955

 

7

--------------------------------------------------------------------------------


 

with a copy to:

 

Duane Morris LLP

227 West Monroe Street

Suite 3400

Chicago, Illinois 60606

Attn: David J. Kaufman, Esq.

Phone: (312) 499-6741

Fax: (312) 499-6701

 

Any Party may at any time give notice in writing to the other Parties of a
change of its address for the purpose of this Section 13.

 

14.                                 Headings. The section headings hereof have
been inserted for convenience of reference only and shall not be construed to
affect the meaning, construction or effect of this Agreement.

 

15.                                 Equitable Relief. Each Party hereto
recognizes and acknowledges that a breach by the other party of this Agreement
will cause irreparable damage to the non-breaching party which cannot be readily
remedied in monetary damages in an action at law. In the event of any default or
breach by either party, the non-breaching party shall be entitled to seek
immediate injunctive relief to prevent such irreparable harm or loss, in
addition to any other remedies available at law and in equity.

 

[The remainder of this page intentionally blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

 

 

 

By:

  /s/ G. Joseph Cosenza

 

Title:

  President

 

 

 

 

 

INLAND WESTERN RETAIL REAL ESTATE
TRUST, INC.

 

 

 

 

 

By:

  /s/ Roberta S. Matlin

 

Title:

  Vice President

 

 

 

 

 

INLAND WESTERN RETAIL REAL ESTATE
ADVISORY SERVICES, INC.

 

 

 

 

 

By:

  /s/ Steven P. Grimes

 

Title:

  Chief Financial Officer

 

--------------------------------------------------------------------------------

 